Exhibit 10.37


Award
Number:                                                                                     
Grantee
Name:                                                                                     




KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
INTERNATIONAL RESTRICTED STOCK UNIT AWARD AGREEMENT




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of _______________, 200__ (the “Date of Grant”), by and between
Kinetic Concepts, Inc., a Texas corporation (the “Company”), and
[_________________________] (the “Grantee”).  Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2004 Equity Plan
(the “Plan”).  Where the context permits, references to the Company or any of
its Subsidiaries or affiliates shall include the successors to the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Grantee is to be
granted Restricted Stock Units, subject to the terms and conditions set forth in
the Plan and herein, and hereby grants such Restricted Stock Units.  Each
Restricted Stock Unit represents a hypothetical Common Share and will, at all
times as the Award Agreement is in effect, be equal in value to one Common
Share.
 
1. Grant of Restricted Stock Units.  The Company hereby grants to the Grantee
[_______] Restricted Stock Units (the "Award") on the terms and conditions set
forth in the Award Agreement and as otherwise provided in the Plan.
 
2.  Terms and Conditions of Award.  The Award shall be subject to the following
terms, conditions and restrictions:
 
(a)  
Vesting.  The Restricted Stock Units shall vest at such time or times, and/or
upon the occurrence of such events as are set forth in Appendix A hereto.
 

(b)  
Nontransferability.  Restricted Stock Units and any interest therein, may not be
sold, transferred, pledged, hypothecated, assigned or otherwise encumbered or
disposed of, except by will or the laws of descent and distribution, to the
extent applicable.  Any attempt to dispose of any Restricted Stock Units in
contravention of any such restrictions shall be null and void and without
effect.



(c)  
Rights as a Shareholder.  Restricted Stock Units represent only hypothetical
shares; therefore, the Grantee is not entitled to any of the rights or benefits
generally accorded to stockholders with respect thereto, except upon vesting, to
the extent provided in Paragraph 2(d).
 

(d)  
Benefit Upon Vesting.  Upon the vesting of a Restricted Stock Unit, the Grantee
shall be entitled to receive, within 30 days of the date on which such
Restricted Stock Unit vests, an amount in cash, Shares or a combination of the
foregoing, as determined by the Administrator in its sole discretion equal, per
Restricted Stock Unit, to the sum of (1) the Fair Market Value of a Share on the
date on which such Restricted Stock Unit vests and (2) the aggregate amount of
cash dividends paid with respect to a Share during the period commencing on the
Date of Grant and terminating on the date on which such unit vests.
 

(e)  
Effect of Conduct Constituting Cause; Termination of Employment or Service; or
Change in Control.
 

(i)   
If at any time (whether before or after termination of employment or service)
the Administrator determines that the Grantee has engaged in conduct that would
constitute Cause for termination, consistent with local law and regulations, the
Administrator may provide for the immediate forfeiture of the Award (including
any securities, cash or other property issued upon settlement of the Award),
whether or not the Restricted Stock Units have vested, consistent with local law
and regulations. Any such determination by the Administrator shall be final,
conclusive and binding on all persons.
 

(ii)   
If the Grantee’s active employment with or service to the Company and any
Subsidiary or affiliate terminates for any reason, other than by reason of the
Grantee’s death or Disability, then the Grantee shall immediately forfeit any
rights to the Restricted Stock Units that have not vested as of the date of
termination, if any, the Grantee shall have no further rights thereto and such
Restricted Stock Units shall immediately terminate; provided that if a
Subsidiary or affiliate ceases to be a Subsidiary or affiliate of the Company,
then, as of such date of cessation, the Grantee's employment with or service to
the Subsidiary or affiliate shall be deemed to have terminated; and further
provided that if Grantee transfers from the Company to its Subsidiary or
affiliate or from one of the Company’s Subsidiaries or affiliates to another,
such transfer shall not constitute a termination of employment for purposes of
the vesting of the Award, unless otherwise determined by the Administrator.
 

(iii)   
If the Grantee’s employment with or service to the Company, any Subsidiary or
affiliate thereof terminates by reason of Grantee’s death or Disability during
the Restricted Period, with respect to Restricted Stock Units that vest based on
the passage of time, all outstanding unvested Restricted Stock Units shall
immediately vest and, with respect to Restricted Stock Units that vest based on
the attainment of specified performance conditions, all outstanding unvested
Restricted Stock Units shall immediately vest as if the target performance goals
were met.
 

(iv)   
Upon the occurrence of a Change in Control, all unvested Restricted Stock Units
shall immediately vest, unless the Award is either assumed or an equitable
substitution is made therefor. In addition, if the Grantee’s employment with or
service to the Company and any Subsidiary thereof is terminated other than for
Cause within 24 months following a Change in Control, all outstanding unvested
Restricted Stock Units shall immediately vest.
 

(f)  
Taxes In Connection With the Grant or Vesting of the Award.
 

(i)   
Pursuant to Section 14 of the Plan, the Company (or Subsidiary or affiliate, as
the case may be) has the right to require the Grantee to remit to the Company
(or Subsidiary or affiliate, as the case may be) in cash an amount sufficient to
satisfy Grantee’s income tax, social insurance, payroll tax, payment on account
or other tax-related withholding (“Tax-Related Items”) related to the
Award.  Regardless of any action the Company (or Subsidiary or affiliate) takes
with respect to any or all Tax-Related Items, the Grantee has the ultimate
liability for all Tax-Related Items legally due by the Grantee and remains
responsible for payment of same.  The Company or Subsidiary (or affiliate): (1)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant and vesting of the Restricted Stock Unit, and the subsequent sale of
Shares acquired pursuant to the Award and the receipt of any dividends or
dividend equivalents; and (2) does not commit to structure the terms of the
grant or any aspect of the Award to reduce or eliminate the Grantee’s liability
for Tax-Related Items.
 

(ii)   
In the event that the Company or Subsidiary (or affiliate) is required to
withhold any Tax-Related Item as a result of the grant or vesting of the
Restricted Stock Units, or subsequent sale of Shares or receipt of dividends or
dividend equivalents, the Grantee shall pay or make adequate arrangements
satisfactory to the Company and/or the Subsidiary (or affiliate) to satisfy all
withholding and payment on account obligations of the Company and/or the
Subsidiary (or affiliate). With the approval of the Administrator and if
permissible under local law, the Grantee may elect to have the Company withhold
from delivery Shares or deliver Shares, in each case, having a value equal to
the aggregate required minimum Tax-Related Items withholding to be collected by
the Company or any Subsidiary or affiliate thereof. Such Shares shall be valued
at their Fair Market Value on the date on which the amount of tax to be withheld
is determined. The Grantee agrees to allow the Company and/or the Subsidiary (or
affiliate) to withhold all applicable Tax-Related Items legally payable by the
Grantee from the Grantee’s wages or other cash compensation paid to the Grantee
by the Company and/or the Subsidiary (or affiliate) or from the proceeds of the
sale of the Shares.  Alternatively, or in addition, with the approval of the
Administrator and if permissible under local law, to the extent that Grantee is
not able to otherwise pay the Tax-Related Items withholding, the Grantee agrees
that, the Company may sell or arrange for the sale of Shares that the Grantee
acquires to meet the withholding obligation for Tax-Related Items; and/or
withhold Shares, provided that the Company withholds only the amount of Shares
necessary to satisfy the minimum withholding amount.  Finally, the Grantee shall
pay to the Company or the Subsidiary (or affiliate) any amount of Tax-Related
Items that the Company or the Subsidiary (or affiliate) may be required to
withhold as a result of the Grantee’s participation in the Plan or the Grantee’s
Award that cannot be satisfied by the means previously described.  The Company
may refuse to deliver the Shares if the Grantee fails to comply with the
Grantee’s obligations in connection with the Tax-Related Items as described in
this paragraph.
 

3. Adjustments.  The Award and all rights and obligations under the Award
Agreement are subject to Section 5 of the Plan.
 
4. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date that it is personally delivered or, whether actually
received or not, on the fifth business day after depositing in the post or 24
hours after transmission by facsimile to the respective parties named below.
 
                If to the Company:
Kinetic Concepts, Inc.

 
Attn.: Chief Financial Officer

 
8023 Vantage Drive

 
San Antonio, TX 78230

 
U.S.A.

 
Phone: 1-(210) 255-6494

 
Fax: 1-(210) 255-6997
 

If to the Grantee:                [Name of Grantee]
[Address]
______________________
Facsimile:  _____________


Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
5. Compliance with Laws.
         (a)   Shares (to the extent payable hereunder) shall not be issued
pursuant to the Award granted hereunder unless the issuance and delivery of such
Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the U.S. Securities Act of 1933, as amended, the
U.S. Exchange Act and the requirements of any stock exchange upon which the
Shares may then be listed, and any applicable local laws, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. The Company shall be under no obligation to effect the registration
pursuant to the U.S. Securities Act of 1933, as amended, of any interests in the
Plan or any Shares to be issued hereunder or to effect similar compliance under
any state laws.
 
        (b)   All certificates for Shares delivered under the Plan (to the
extent applicable) shall be subject to such stock-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the U.S. Securities and Exchange
Commission, any stock exchange upon which the Shares may then be listed, and any
applicable federal, state or local securities law, and the Administrator may
cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. The Administrator may require, as a
condition of the issuance and delivery of certificates evidencing Shares
pursuant to the terms hereof, that the recipient of such Shares make such
agreements and representations as the Administrator, in its sole discretion,
deems necessary or desirable.
 
6. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Shares underlying the Award by any holder thereof in
violation of the provisions of the Award Agreement, the Plan or the Articles of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any such Shares on its books nor will any such Shares be entitled
to vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
7. Nature of Award.
 
(a)  
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;
 

(b)  
The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted repeatedly in the past;
 

(c)  
All decisions with respect to future grants of Restricted Stock Units, if any,
will be at the sole discretion of the Company;
 

(d)  
Participation in the Plan is voluntary;
 

(e)  
The Award is an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Subsidiary (or
affiliate), and which is outside the scope of the Grantee’s employment contract,
if any;
 

(f)  
The Award is not a part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;
 

(g)  
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award resulting from termination of the Grantee’s active
employment by the Company or the Subsidiary (or affiliate) (for any reason
whatsoever and whether or not in breach of local labor laws) and the Grantee
shall release the Company and the Subsidiary (or affiliate) from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Award
Agreement, the Grantee shall be deemed irrevocably to have waived the Grantee’s
entitlement to pursue such claim; and
 

(h)  
Notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Grantee’s employment (whether or not in
breach of local labor laws), the Grantee’s right to receive the Award and vest
in Restricted Stock Units under the Plan, if any, will terminate effective as of
the date that the Grantee is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), the Grantee’s right to vest in
Restricted Stock Unit after termination of employment, if any, will be measured
by the date of termination of the Grantee’s active employment and will not be
extended by any notice period mandated under local law.
 

8. Data Privacy:  The Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this document by and among, as applicable, the
Company and the Subsidiary and affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
 
The Grantee hereby understands that the Company and the Subsidiary (or
affiliates) hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  The Grantee hereby understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country.  The Grantee hereby understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative.  The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired upon vesting of the Award.  The Grantee hereby understands that
Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan.  The Grantee hereby understands
that the Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Grantee’s local human resources representative.  The
Grantee hereby understands, however, that refusing or withdrawing the Grantee’s
consent may affect the Grantee’s ability to participate in the Plan.  For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee hereby understands that the Grantee may
contact the appropriate human resources representative responsible for Grantee’s
country at the local or regional level.
 
9. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Award Agreement shall in no way be construed to be
a waiver of such provision or of any other provision hereof.
 
10. Governing Law.  The Award Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws.  For purposes of litigating any dispute that arises under this
Award or Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Texas, agree that such litigation shall be
conducted in the courts of San Antonio, Texas, or the federal courts for the
United States for the Western District of Texas, and no other courts, where this
Award grant is made and/or performed.
 
11. Incorporation of the Plan.  The Plan, as it exists on the date of the Award
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and the Award Agreement shall be subject
to all terms and conditions of the Plan.  In the event of any conflict between
the provisions of the Award Agreement and the provisions of the Plan, the terms
of the Plan shall control, except as expressly stated otherwise.  The term
“Section” generally refers to provisions within the Plan (except where denoted
otherwise); provided, however, the term “Paragraph” shall refer to a provision
of the Award Agreement.
 
12. Amendments.  The Award Agreement may be amended or modified at any time, but
only by an instrument in writing signed by each of the parties hereto.
 
13. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Award, the Award Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.
 
14. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Award Agreement.  The
Administrator shall have the exclusive discretion to determine where the Grantee
is no longer actively employed for purposes of the Award.  The determination of
the Administrator as to any such matter of interpretation or construction shall
be final, binding and conclusive.
 
15. Binding Effect.  The Award Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
16. Tax Representation.  The Grantee has reviewed with his or her own tax
advisors the federal, state, local and worldwide tax consequences of the
transactions contemplated by the Award Agreement.  The Grantee is relying solely
on such advisors and not on any statement or representations of the Company or
any of its agents.  The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by the Award Agreement.
 
17. Language.  If the Grantee has received this or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.
 
18. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Award granted under and participation in
the Plan or future awards that may be granted under the Plan by electronic means
or to request the Grantee’s consent to participate in the Plan by electronic
means.  The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
19. Acceptance.  The Grantee hereby acknowledges receipt of a copy of the Plan
and the Award Agreement.  Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.
 
20. Severability.  The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.




Special Notice for Canadian Grantees:  You understand and agree that by
accepting this Award, the benefit you will receive upon the vesting of the
Restricted Stock Unit will be settled in Shares only, and not in cash, not
withstanding the terms of paragraph 2(d) above.


Special Notice for Italian Grantees:  You understand and agree that by accepting
this Award, the benefit you will receive upon the vesting of the Restricted
Stock Unit will be settled in cash only, and not in Shares, notwithstanding the
terms of paragraph 2(d) above.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered the Award
Agreement on the day and year first above written.
 
KINETIC CONCEPTS, INC.
           
By:
 
Name:
 
Title:
         
GRANTEE
           
Signature:
 
Name:
 
Address:
     
Telephone:
 
Social Security No.:
 









DATE OF GRANT


NUMBER OF
RESTRICTED STOCK UNITS
   


